DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitation "the axial direction of winding" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "an axial direction of winding".
5.	Claims 2-16 are rejected as depending from claim 1.
6.	Claim 2 recites the limitations "all the surfaces" in line 3 and “the portion” in line 5.  There are  insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as "all surfaces"  and “a portion” respectively.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 4, 5, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2006/0269835 as cited in IDS dated 7/31/19) in view of Kozuki (US 2005/0277022 as cited in IDS dated 7/31/19).
Regarding claim 1, Song discloses a wound battery (wound in the form of a jelly roll [0038]) comprising: a generator element (electrode assembly 220 Fig. 2), and a battery case accommodating the generator element(case may be cylinder, square, pouch type [0026]), the generator element including a first electrode(first electrode plate 110, positive electrode plate Fig. 1 A), a second electrode having a different polarity from the first electrode (second electrode plate 120, negative electrode plate Fig. 1A), a separator disposed between the first electrode and the second electrode(separator 130/130’ Fig. 1A), and an electrolyte([0062]), the first electrode and the second electrode being wound together via the separator to form an electrode assembly([0038]), the battery case including a bottomed tube-shaped metallic can (case 310 Fig. 3) and a sealing member that seals an open end of the metallic can(cap 330 Fig. 3),
the first electrode including a first current collector sheet (first electrode collector 111 Fig. 1 A) and a first active material layer disposed on a surface of the first current collector sheet(active material layer 112 Fig. 1A), the first electrode having a first uncoated region defined by an exposed portion of the first current collector sheet at an end of the first current collector sheet in an axial direction of winding (see Fig. A as annotated Fig. 1A),

    PNG
    media_image1.png
    343
    646
    media_image1.png
    Greyscale
  Fig. A

the first current collector lead and the second current collector lead each extending toward the open end of the metallic can (electrode taps 221a, 222a in Fig. 2), at least a portion of the first uncoated region being covered with an insulating layer (insulating tape 140, Fig. 1A), the insulating layer extending beyond an end face of the first uncoated region (see Fig. B as annotated Fig. 1A),

    PNG
    media_image2.png
    343
    570
    media_image2.png
    Greyscale
  Fig. B
 and the insulating layer (140, Fig. 1A) is separated from the first active material layer(112, Fig. 1A) but does not explicitly disclose the first uncoated region being disposed closer to the open end of the metallic can than the first active material layer in the battery case in the axial direction of winding,  the first uncoated region which is longer in a direction perpendicular to the axial direction of winding than in the axial direction of winding.  However, Song discloses changes may be made in this embodiment without departing from the principles and spirit of the invention ([0085]).


    PNG
    media_image3.png
    199
    458
    media_image3.png
    Greyscale
Fig. C
It would have been obvious to one having ordinary skill in the art to modify the current collector sheet of Song with the first uncoated region being disposed closer to the open end of the metallic can than the first active material layer in the battery case in the axial direction of winding,  the first uncoated region which is longer in a direction perpendicular to the axial direction of winding than in the axial direction of winding as taught by Kozuki in order to improve power output.
Regarding claim 4, modified Song discloses all of the claim limitations as set forth above. Modified Song further discloses both ends of the second current collector sheet in the axial direction of winding are aligned with both ends of the second active material layer in the axial direction of winding (see Fig. D as annotated Song Fig. 1A).

    PNG
    media_image4.png
    201
    287
    media_image4.png
    Greyscale
Fig. D
Regarding claim 5, modified Song discloses all of the claim limitations as set forth above. 
Modified Song further discloses the battery includes a second uncoated region defined by an exposed portion (Song, second uncoated portion 123 in Fig. D) of the second current collector sheet (Song, electrode collector 121 in Fig. D) at one end of the second current collector sheet in a direction perpendicular to the axial direction of winding (Song, see X direction in Fig. D), and the second current collector lead is connected to the second uncoated region(Song, second electrode tap 125 in Fig. D).
Regarding claim 10, modified Song discloses all of the claim limitations as set forth above. Modified Song further discloses the first uncoated region is along an end portion of the first current collector sheet which is disposed in a strip extending in the axial direction of winding( see first uncoated region 1c in Fig. C).
Regarding claim 12, modified Song discloses all of the claim limitations as set forth above. Modified Song further discloses the battery includes second uncoated regions defined by an exposed portion of the second current collector sheet at both ends of    the second current    collector    sheet in a direction perpendicular    to the axial    direction    of winding (second uncoated portions 123 in Fig. B), and the second current collector lead is connected to one of second uncoated regions (second electrode tap 125 in Fig. B).
.
11.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2006/0269835 as cited in IDS dated 7/31/19) in view of Kozuki (US 2005/0277022 as cited in IDS dated 7/31/19) as applied to claim 1 above, in view of Machida (US 2008/0280197 as cited in IDS dated 7/31/19).
Regarding claim 3, modified Song discloses all of the claim limitations as set forth above. Modified Song discloses on the same side as the open end of the metallic can, an end face of the separator protrudes beyond the end face of the first uncoated region (Song, the total width (W) of the separator 130 is larger than the width of the first electrode 110 or the second electrode 120 [0048], Fig. 1A), and the end face of the second current collector sheet and the insulating layer are facing each other (Song, end face of second electrode collector 121 and insulating tape 140 of first electrode plate 110 are facing each other, Fig. 1A) but does not explicitly disclose the end face of the first uncoated region protrudes beyond the end face of the second current collector sheet. However Song discloses in some instances, the first electrode plate and the second electrode plate do not have the same width ([0052]).
Machida teaches a spirally-wound non-aqueous electrolyte secondary battery ([0103]). Machida teaches the end face of the separator protrudes beyond the end face of the first uncoated
region, and the end face of the first uncoated region protrudes beyond the end face of the second current collector sheet (see Fig. E as annotated Fig. 2).

    PNG
    media_image5.png
    451
    544
    media_image5.png
    Greyscale
Fig. E
It would have been obvious to one having ordinary skill in the art to change the size of the electrodes of modified Song to have the end face of the first uncoated region protrude beyond the end face of the second current collector sheet since such an arrangement is already known as taught by Machida such that the skilled artisan would have had a reasonable expectation of success in doing so.
12.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2006/0269835 as cited in IDS dated 7/31/19) in view of Kozuki (US 2005/0277022 as cited in IDS dated 7/31/19) as applied to claim 1 above, in view of Matsumoto et al.  ( WO2012/111061 as cited in IDS dated 7/31/19 with citations from equivalent US 2013/0316209).
Regarding claim 9, modified Song discloses all of the claim limitations as set forth above. Modified Song discloses the first electrode tap 221 a extending from the first electrode plate 221 is welded to a lower surface of the cap plate 231 and a second electrode tap 222 a extending from the second electrode plate 222 is welded to a lower portion of the electrode terminal 232 (Song, [0065], Fig. 2) but  does not disclose the second current collector lead is brought into contact with an inner sidewall of the metallic can, and the second current collector lead is welded to the metallic can.
Matsumoto teaches a battery accommodating a wound electrode group in a closed-end cylindrical case, and having high sealing properties, great battery capacity, and reliable low-
It would have been obvious to one of ordinary skill in the art to change the location of the second current collector lead weld of modified Song with the second current collector lead is brought into contact with an inner sidewall of the metallic can, and the second current collector lead is welded to the metallic can since such an arrangement is already known as taught by Matsumoto such that the skilled artisan would have had a reasonable expectation of success in doing so.
13.	Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2006/0269835 as cited in IDS dated 7/31/19) in view of Kozuki (US 2005/0277022 as cited in IDS dated 7/31/19) as applied to claim 1 above, in view of Ueda et al.  (US 2011/0217576 as cited in IDS dated 7/31/19).
Regarding claim 15, modified Song discloses all of the claim limitations as set forth above. Modified Song discloses wherein the metallic can is a cylinder having a diameter (Song [0070]) but does not disclose diameter of not more than 10 mm. However, Song discloses the case has a cavity for receiving the electrode assembly and includes a cylindrical wall having a predetermined diameter and a bottom wall formed at a bottom portion of the cylindrical wall ([0070]) and although a few embodiments of the invention have been shown and described, changes may be made in the embodiment without departing from the principles and spirit of the invention ([0085]).

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the electrode assembly of modified Song with the metallic can as taught by Ueda in order to provide a compact battery with sufficient capacity.
Regarding claim 16, modified Song discloses all of the claim limitations as set forth above. Modified Song discloses the metallic can is made of stainless steel(Ueda, [0043]) and the wall of the can has a thickness of 0.05 mm to 0.5 mm (Ueda [0043]), which encompasses the claimed range of 0.05 mm to 0.2 mm.    Ueda teaches the thickness of the battery case can be set as appropriate, it is preferably 50 to 500 µm, and more preferably 100 to 300 µm, in consideration of the strength and the machinability ([0043]).  Modified Song is explicitly silent to the claimed range however in the case where the claimed range is encompassed, it would have been obvious to one having ordinary skill in the art to select the encompassed portion of the disclosed range as the skilled artisan would have had a reasonable expectation of achieving the desired effect disclosed by modified Song.
Allowable Subject Matter
14.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
In particular, the allowable limitation is the insulating layer is covering a root of the first
collector lead and all surfaces of the end face of the first uncoated region, and the root of the first current collector lead is a portion near the end face of the first uncoated region.
	In the instant invention, because the insulating layers 5 are disposed to cover the end face 40 c of the first end, the insulating layers 5 extend slightly beyond the end face 40 c of the first end (Fig. 1, [0033] US 2019/0355958). This configuration reduces the risk that internal short circuits will be caused by the presence of the first uncoated region 40 a, and also ensures that the root of the positive electrode current collector lead 24 is fixed by the insulating layers 5 and the movement of the positive electrode current collector lead 24 is restrained, resulting in the reduction of the risk of internal short circuits caused by the positive electrode current collector lead 24 ([0033]).
Modified Song discloses the insulating layer is covering a root of the first
collector lead (Song, Fig. 1A, [0040]), and the root of the first current collector lead is the portion near the end face of the first uncoated region (Song, Fig. 1A) but does not disclose, teach, or render obvious the insulating layer is covering all the surfaces of the end face of the first uncoated region.
15.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this office action on claims 1-16 is overcome.

In the instant invention, both ends of the first current collector sheet in the second direction (direction perpendicular to the winding axial direction) are aligned with both ends of the first active material layer in the second direction ([0025]). It is preferable that the first active material layers be disposed on both sides to extend to the two ends in the second direction([0025]). This configuration allows the first active material layers to be opposed to the second active material layers over a sufficiently large area ([0025]).
Kozuki teaches an end of the first current collector sheet in a direction perpendicular to the axial direction of winding (see lower left corner of positive electrode 1 in Fig. 2A) is aligned with an end of the first active material layer in the direction perpendicular to the axial direction of winding but not both ends. Kozuki teaches the other end of the first current collector sheet in a direction perpendicular to the axial direction of winding is exposed positive current collector portion lc in Fig. 2A. The skilled artisan would thus not find it obvious to modify Kozuki with the active material layer as such a modification would dramatically change the design of Kozuki without any particular benefits.
16.	Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this office action on claims 1-16 is overcome.
In particular, the allowable limitation is not less than 90% of the first uncoated region is covered with the insulating layer (claim 7) and the insulating tape sandwiches the first 
In the instant invention, it is preferable that not less than 90% of the first uncoated region be covered with the insulating layer ([0020]). The risk of internal short circuits is more effectively reduced by covering not less than 90% of the total area of the first uncoated region on both sides with the insulating layer ([0020]). The insulating layers 5 are provided in the form of a strip that extends along the first end so as to cover the end face 40 c of the first end (Fig. 1). As a result, the portion of the first uncoated region 40 a that is overlapped by the positive electrode current collector lead 24 is covered with the insulating layers 5([0033]). Because the insulating layers 5 are disposed to cover the end face 40 c of the first end, the insulating layers 5 extend slightly beyond the end face 40 c of the first end( Fig. 1). This configuration reduces the risk that internal short circuits wall be caused by the presence of the first uncoated region 40 a, and also ensures that the root of the positive electrode current collector lead 24 is fixed by the insulating layers 5 and the movement of the positive electrode current collector lead 24 is restrained, resulting in the reduction of the risk of internal short circuits caused by the positive electrode current collector lead 24([0033]).
Song discloses an insulation tape is attached around predetermined portions of the first and second electrode taps so as to prevent a short circuit from occurring between the first and
second electrode plates (Fig. 1A). Insulating tapes 140 are attached around predetermined
portions of the first and second electrode taps 115 and 125. which protrude out of the electrode assembly 100, in order to prevent the short circuit from occurring between the first and second electrode plates 110 and 120 [0040]). Therefore, Song already has some insulating layer on the electrode taps which is in the uncoated portion of the electrode collector. However, Song 
17.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this office action on claims 1-16 is overcome.
In particular, the allowable limitation is both ends of the first uncoated region in the direction perpendicular to the axial direction of winding are aligned with both ends of the first current collector sheet in the direction perpendicular to the axial direction of winding.
In the instant invention, the entirety of both sides of the two ends of the positive electrode current collector sheet 40 in the second direction (direction X in FIG. 1) are covered with the positive electrode active material layers 41 except the end faces thereof and portions that are 
Kozuki teaches one end of the first uncoated region in the direction perpendicular to the axial direction of winding is aligned with one end of the first current collector sheet in the direction perpendicular to the axial direction of winding (Fig. 2A) but does not teach, disclose or render obvious both ends of the first uncoated region in the direction perpendicular to the axial direction of winding are aligned with both ends of the first current collector sheet in the direction perpendicular to the axial direction of winding.
18.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this office action on claims 1-16 is overcome.
In particular, the allowable limitation is both ends of the insulating layer in the direction perpendicular to the axial direction of winding are aligned with both ends of the first uncoated region in the direction perpendicular to the axial direction of winding.
In the instant invention, it is more preferable that the first uncoated region 40 a be completely covered with the insulating layers 5(Fig. 2, [0035]).
Song discloses insulating tapes 140 are attached around predetermined portions of the first and second electrode taps 115 and 125, which protrude out of the electrode assembly 100, in order to prevent the short circuit from occurring between the first and second electrode plates 110 and 120(Fig. 1A, [0040]) but does not disclose, teach or render obvious both ends of the insulating layer in the direction perpendicular to the axial direction of winding are aligned with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724